282 S.W.3d 887 (2009)
In the Interest of: T.L.A. and M.E.A. minor children.
No. ED 91794.
Missouri Court of Appeals, Eastern District, Division Two.
May 12, 2009.
*888 Christopher M. Braeske, St. Louis, MO, for Appellant.
Allison M. Wolff, Family Court of St. Louis County, Clayton, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
L.C. ("Mother") appeals the trial court's termination of her parental rights to her children T.L.A. and M.E.A. We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).